Citation Nr: 0929052	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  04-39 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a claim for service connection for diabetes mellitus 
on a direct basis, other than due to Agent Orange exposure.

2.	Entitlement to service connection for diabetes mellitus 
due to exposure to Agent Orange.

REPRESENTATION

Appellant represented by:    Kenneth R Lewis


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to June 
1967.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the Veteran's petition to reopen a previously 
denied claim for service connection for diabetes mellitus. 
The Veteran and his spouse testified during an April 2003 
hearing at the RO before a Decision Review Officer (DRO), and 
a transcript of this proceeding is on file.

The Board has characterized the matter on appeal as two 
distinct issues. The claim for service connection for 
diabetes mellitus on a direct basis to the Veteran's service 
was the subject of a final RO rating decision, for which new 
and material evidence must be presented in order to reopen. 
See 38 C.F.R. § 3.156(a). 

As to the other theory of recovery, an amendment to 38 C.F.R. 
§ 3.309(e), effective July 9, 2001, added diabetes mellitus 
to the list of disorders that may be presumed service-
connected due to herbicide exposure. See 66 Fed. Reg. 23,166 
(May 8, 2001). The change in law constitutes a liberalization 
of the requirements to establish service connection for 
diabetes mellitus, and therefore the Veteran may obtain de 
novo review upon whether service connection is warranted on 
the basis of herbicide exposure, without having to initially 
provide new and material evidence. See Spencer v. Brown, 17 
F.3d 368 (Fed. Cir. 1994); Jensen v. Brown, 19 F.3d 1413, 
1415 (Fed. Cir. 1994).

Additionally, the separation of the claim into two issues is 
critical because in the event the Veteran prevails upon the 
claim, the effective date of the grant of service connection 
may depend upon the date of submission of the claim or the 
date of the liberalizing legislation. 

The Board previously considered this matter in May 2006, 
remanding it to the RO (via the Appeals Management Center 
(AMC)) for additional development and consideration. At that 
time, the Board referred additional issues directly to the RO 
for initial adjudication, including a claim for benefits 
under 38 U.S.C.A. § 1151 for a seizure disorder, petitions to 
reopen claims for service connection for hypertension and 
back disorders, and various other original claims for 
service-connected compensation. The RO adjudicated these 
matters in a June 2007 rating decision. 

The Board presently will reopen the Veteran's claim for 
service connection for diabetes mellitus. The underlying 
claim on the merits, as well as the claim incorporating the 
theory of alleged exposure to herbicides during service, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the AMC, in Washington, DC. VA will 
notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.	A September 1997 RO rating decision denied the Veteran's 
original claim for entitlement to service connection for 
diabetes mellitus. Following notice of that decision, the 
Veteran did not commence an appeal through filing a timely 
Notice of Disagreement (NOD).

2.	Since that decision, additional evidence has been 
received which was not previously of record, and which 
relates to an unestablished fact necessary to substantiate 
the Veteran's claim.


CONCLUSIONS OF LAW

1.	The September 1997 RO rating decision that denied the 
Veteran's claim for service connection for diabetes mellitus 
on a direct basis is final. 38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.104(a), 20.200, 20.201 (2008).

2.	New and material evidence has been received to reopen 
the previously denied claim. 38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.156 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). (The Board notes that a regulatory 
amendment effective for claims pending as of or filed after 
May 30, 2008 removed the requirement that VA specifically 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim. 73 Fed. Reg. 23,353-56 
(Apr. 30, 2008), to be codified later at 38 CFR 3.159(b)(1)).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) 
established additional criteria as to the content of the 
notice to be provided in connection with a petition to 
reopen, requiring that VA provide a claim-specific and 
comprehensive definition of "new and material" evidence.

The Board is granting the Veteran's petition to reopen a 
claim for service connection for diabetes mellitus on a 
direct basis, and remanding the underlying claim on the 
merits for additional development. Consequently, a 
determination on whether the VCAA's duty to notify and assist 
provisions were satisfied is unnecessary at this point 
pending further development and the readjudication of the 
claim. See Bernard v. Brown, 4 Vet. App. 384 (1993). See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 
Background and Analysis

Through a September 1997 rating decision, the RO denied the 
Veteran's original claim for service connection for diabetes 
mellitus, based on the finding that this diagnosed disorder 
was not causally linked to the Veteran's service. The RO 
noted the absence of medical evidence of diabetes during 
service, or relevant treatment shortly following separation 
from service. 

Evidence then considered consisted of service treatment 
records (STRs), treatment records from numerous private 
medical providers, and statements from the Veteran. The 
Veteran received notice of the RO's decision the following 
month. He did not file a timely NOD to commence the appeal 
process, and hence the September 1997 rating decision became 
final and binding on the merits. See U.S.C.A. § 7105; 38 
C.F.R. §§ 3.104(a), 20.200, 20.201.

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For purposes of the present appeal, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156. For the purpose 
of establishing whether new and material evidence has been 
submitted,         the credibility of the evidence, although 
not its weight, is to be presumed.        Justus v. Principi, 
3 Vet. App. 510, 513 (1992). See also Evans v. Brown,                    
9 Vet. App. 273, 283 (1996).

At the time of the September 1997 rating decision denying the 
Veteran's original claim for service connection for diabetes 
mellitus, the element of his claim that was found deficient 
was the absence of competent evidence of a causal nexus 
between the claimed disorder and service. The Board will 
therefore review the evidence that has since been added to 
the record to determine if it substantiates the causal nexus 
requirement, but is mindful of the fact that the theory of 
recovery of alleged Agent Orange exposure comprises an 
entirely distinct claim. The present inquiry is limited only 
to whether to reopen the Veteran's claim on an unspecified 
direct basis, or under the regulations for presumptive 
service connection for chronic illnesses found at 38 C.F.R. § 
3.309(a) (generally, for a chronic condition manifested to at 
least a compensable level within one-year of service 
discharge).  

The relevant evidence associated with the record since the 
September 1997 rating decision consists of VA outpatient 
records dated from April to August 2002, and May 2005 to 
April 2006; the Veteran's service personnel records; private 
hospitalization records soon following service in November 
1973, and again in August 1974; additional more recent 
private medical records, including from a neurologist dated 
from April to December 1996, extensive clinical records from 
a general practitioner dated from December 1996 to October 
2006, a December 1996 hospitalization report for treatment of 
hypertension, and records of cardiovascular evaluation dated 
from April to June 2002; and several lay statements from the 
Veteran and his then designated Agent-Representative in 
support of his claim,          as well as the copy of an 
April 2003 DRO hearing transcript. 

The Veteran's November 1973 private hospitalization report 
indicates initial admission for hypertension and additional 
symptoms that included headache, generalized malaise and 
fatigability, along with abnormal glucose tolerance test 
findings on laboratory testing. The evaluating physician 
expressed the opinion that the Veteran had diabetes as well 
as hypertension, and recommended that he commence a diabetic 
diet. In describing the medical history, the physician 
observed that the Veteran was first found to have had an 
elevated blood sugar as an outpatient at least three years 
prior to admission - placing the initial onset of diabetic 
symptoms as early as 1970, which while not necessarily within 
the applicable presumptive service connection period for 
chronic diseases of one-year from separation in June 1967, 
nonetheless indicates the beginning of symptomatology in 
relative proximity to the time of service discharge. 
The physician's findings indicate the occurrence of long-term 
diabetic symptoms with at least a plausible likelihood of 
connection to the Veteran's service. See Clyburn v. West, 12 
Vet. App. 296, 302 (1999) (the elements of in-service 
incurrence of a disease or injury, and an association between 
that and a present diagnosed disability may be substantiated 
through a demonstration of continuity of symptomatology); see 
also 38 C.F.R. § 3.303(b) (Providing in part that with 
chronic disease shown as such in service or within the 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected, unless 
clearly attributable to intercurrent causes.  This does not 
mean that any manifestation of joint pain will permit service 
connection of arthritis first shown as a clear-cut entity at 
some later date) and 38 C.F.R. § 3.307(c) (Providing that the 
presumptive provisions as to chronic disorders will not be 
interpreted as requiring that the disease be diagnosed in the 
presumptive period, but only that there be then shown by 
acceptable medical or lay evidence characteristic 
manifestations of the disease to the required degree, 
followed without unreasonable time lapse by definite 
diagnosis.  Symptomatology shown in the prescribed period may 
have no particular significance when first observed, but in 
the light of subsequent developments it may gain considerable 
significance.  Cases in which a chronic condition is shown to 
exist within a short time following the applicable 
presumptive period, but without evidence of manifestations 
within the period, should be developed to determine whether 
there was symptomatology which in retrospect may be 
identified and evaluated as manifestation of the chronic 
disease to the required 10-percent degree).  
 
The Board therefore concludes that the above private 
hospitalization records comprise new and material evidence to 
reopen the Veteran's claim, as they pertain to the 
unestablished element of a causal relationship to service. 38 
C.F.R. 
§ 3.156(a). See Hickson v. West, 11 Vet. App. 374, 378 
(1998). 

Accordingly, the petition to reopen a claim for service 
connection for diabetes on the basis of a direct relationship 
to the Veteran's service is granted, and the claim will be 
readjudicated on the merits following completion of the case 
development requested below.


ORDER

As new and material evidence has been received to reopen a 
claim for service connection for diabetes mellitus, the 
appeal to this extent is granted.


REMAND

The Board is remanding this case for RO initial adjudication 
of the merits of the claim for service connection for 
diabetes mellitus.  Additional development is directed, to 
consist of a records inquiry to attempt to definitively 
corroborate alleged exposure to herbicides, and if necessary 
a VA medical examination.

As a general matter, service connection may be granted for 
any current disability for which it is established was caused 
by a disease or injury incurred or aggravated during active 
duty service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303(a) (2008).  

While the Veteran in this matter did not serve in Vietnam, 
the law provides that for veterans with such service shall be 
presumed to have been exposed during such service to an 
herbicide agent (i.e., Agent Orange). 38 U.S.C.A. § 1116 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.307(a)(6)(iii) 
(2008). 

Those diseases that are listed at 38 C.F.R. § 3.309(e) shall 
be presumptively service connected if there are circumstances 
establishing herbicide agent exposure during active military 
service, even though there is no record of such disease 
during service. Generally, the regulation applies where an 
enumerated disease becomes manifest to a degree of 10 percent 
or more at any time after service. 38 C.F.R. § 
3.307(a)(6)(ii). As indicated, effective July 9, 2001, VA 
added diabetes mellitus to the list of disorders that may be 
presumed service-connected as due to herbicide exposure. See 
66 Fed. Reg. 23,166 (May 8, 2001), later codified at 38 
C.F.R. § 3.309(e). 

The provisions for presumptive service connection do not 
preclude a claimant from establishing service connection with 
proof of actual direct causation, on the basis that exposure 
to Agent Orange led to the development of the claimed 
disability after service. See Combee v. Brown, 34 F.3d 1039, 
1044 (Fed. Cir. 1994).

Pertaining to the theory of recovery on basis of Agent Orange 
exposure during service, while the diagnosis of diabetes 
mellitus, type II, is clearly of record, the underlying fact 
of the exposure to herbicides is not yet conclusively shown. 
The record does not indicate nor does the Veteran contend 
that he had service in the Republic of Vietnam during the 
Vietnam Era. As a result, he cannot be presumed to have had 
herbicide exposure based on Vietnam service. 38 C.F.R. § 
3.307(a)(6)(iii). 

However, the Veteran has submitted evidence suggestive of 
such exposure, outside of Vietnam.  The Veteran states that 
during the summer of 1965 he was stationed at Wright-
Patterson Air Force Base as a personnel specialist and his 
work center was located adjacent to a hanger on the flight 
line which housed supplies that supported Strategic Air 
Command (SAC) missions. According to the Veteran, this 
included 55-gallon barrels of Agent Orange, and on one 
occasion a barrel accidentally spilled onto the pavement and 
the Veteran was called to assist with the clean-up operations 
due to a staff shortage.   He indicates that over a two-hour 
period he assisted in removal of the herbicide agent through 
covering the area with sawdust and shoveling the sawdust into 
empty barrels, all without available safety equipment, and 
that at one point he became ill from inhalation of the fumes 
from the site.

As to evidence or evidentiary sources that would assist in 
confirming this event, the Veteran's STRs and personnel files 
do not specifically include reference to the incident. In 
response to an RO inquiry, the National Personnel Records 
Center (NPRC) in August 2002 indicated that it did not have 
any available records for the Veteran of exposure to 
herbicides. 

However, the Veteran contacted the Headquarters of the 88th 
Air Base Wing Office at Wright-Patterson Air Force Base and 
in October 2004 obtained information to the effect that at an 
area identified as "Landfill 12," Agent Orange was 
disposed. An internet article which that correspondence 
cross-referenced stated that a disposal area also identified 
as Landfill 12 was operated from 1968 to 1973, and during the 
late 1970s was used as a storage place for waste chemicals, 
including materials contaminated with the "herbicide 
orange." The Veteran has enclosed a copy of a private 
corporate environmental impact study which contains similar 
information. 

These records therefore show the presence of Agent Orange at 
some point in the  operation of the Wright-Patterson Air 
Force Base, in proximity to when the Veteran was located 
there, even if not directly confirming the alleged incident, 
or that an instance of actual exposure to Agent Orange 
occurred beyond anything involving its disposal at an on-site 
landfill. 

Remaining at issue are determinations as to the Veteran's 
presence at the site, the proximity between the Veteran and 
the spillage, and the degree of exposure as well as the 
absence of a competent physician's opinion which indicates or 
suggests that the cause or contributing factor to the onset 
of the Veteran's diagnosed diabetes was herbicide exposure. 

The storage of and toxic exposure to an herbicide agent is a 
matter which as an objective scientific occurrence should be 
confirmed through official records inquiry. The VA 
Adjudication Procedure manual sets forth the basis to inquire 
into potential herbicide exposure other than in the Republic 
of Vietnam, or Demilitarized Zone (DMZ) in Korea. See M21-
1MR, Part IV, Subpart ii, 2.C.10.n. The RO/AMC must therefore 
undertake these prescribed measures in the instant case.

Following these development measures, were there confirmation 
of herbicide exposure then the presumptive service connection 
provisions of 38 C.F.R. § 3.309(e) as stated would favorably 
apply. Further, after due consideration of the M21-1MR 
provisions, and provided the outcome of the above records 
inquiry is negative, this notwithstanding the Veteran should 
be scheduled for a VA medical examination to determine 
whether his diabetes mellitus has a direct causal 
relationship to service. See 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4) (VA will provide a medical examination 
or obtain a medical opinion based upon a review of the 
evidence of record if VA determines it is necessary to decide 
the claim).

While this matter is on remand, the RO should also undertake 
appropriate action to acquire further available VA outpatient 
records. The most recent treatment records are on file from 
the Atlanta, Georgia VA Medical Center (VAMC) and associated 
facilities and are dated from April 2006. The RO should 
obtain any additional records from this facility and 
associate them with the claims file. Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA is deemed to have constructive 
knowledge of all VA records and such records are considered 
evidence of record at the time a decision is made). See also 
38 C.F.R. § 3.159(c)(2) (VA will undertake reasonable efforts 
to obtain relevant records in the custody of a Federal 
department or agency).

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC will complete all necessary 
measures directed at the VA Adjudication 
Procedure Manual, M21-1MR, Part IV, 
Subpart ii, 2.C.10.n, to attempt to verify 
the Veteran's claimed incident of exposure 
to Agent Orange while stationed at Wright-
Patterson Air Force Base during the summer 
of 1965. Based on the results of this 
inquiry and additional evidence of record, 
the RO/AMC should prepare a report 
summarizing whether an event involving 
exposure to Agent Orange by the Veteran 
likely occurred during the Veteran's 
service.

2.	Provided that from review of the claims 
file definitive confirmation of herbicide 
exposure is still absent, the RO/AMC will 
contact the Atlanta VAMC and request all 
available treatment records on file from 
this location, and affiliated facilities 
(including the Northeast Georgia/Oakwood 
Community Based Outpatient Clinic) dated 
since April 2006. All records/responses 
received should be associated with the 
claims file. In requesting these records, 
the RO/AMC's efforts to obtain them must 
continue until it is determined that they 
do not exist or that further attempts to 
obtain them would be futile. The non-
existence or unavailability of such 
records must be verified by the Federal 
department or agency from whom they are 
sought. 38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

3.	Provided again that confirmation of 
herbicide exposure is still absent, then 
schedule the Veteran for a medical 
examination with a VA physician qualified 
to determine whether his diabetes mellitus 
was incurred or aggravated during service.

The following considerations will govern 
the examination:

a.	The claims folder, including all 
medical records obtained and a copy 
of this remand, will be reviewed by 
the examiner. The examiner must 
acknowledge receipt and review of the 
claims folder, the medical records 
obtained and a copy of this remand.

b.	All indicated tests and studies 
must be performed, and any indicated 
consultations must be scheduled.

c.	In all conclusions, the examiner 
must identify and explain the medical 
basis or bases, with identification 
of the evidence of record.               
The examiner must provide an opinion 
as to whether the Veteran's current 
diabetes mellitus was incurred or 
aggravated during service, or 
otherwise may be presumed incurred 
therein based on initial 
manifestation to a compensable degree 
within one-year of service discharge. 
In providing the requested opinion, 
the examiner must state his or her 
consideration of the November 1973 
private hospitalization report 
indicating the initial onset of 
elevated blood glucose levels at 
least three years earlier (i.e., 
approximately three years after 
separation from service in June 
1967). The examining physician must 
also have access to the RO/AMC's 
report summarizing the potential 
likelihood of Agent Orange exposure 
during service, to the extent this 
may be a factor in the determination 
on etiology. 

The examiner must state the medical 
basis or bases for this opinion. If 
the examiner is unable to render an 
opinion without resort to 
speculation, he or she should so 
state. 

4.	When the actions requested have been 
completed, undertake any other indicated 
development, if deemed by the RO/AMC to be 
appropriate under the law. Then 
readjudicate the issue of entitlement to 
service connection for diabetes mellitus, 
including on direct and presumptive bases 
(i.e., due to Agent Orange exposure).

5.	The RO/AMC must ensure that all 
directed factual and medical development 
as noted above is completed. In the event 
that the examination report does not 
contain sufficient detail, the RO/AMC must 
take any appropriate action by return of 
the report to the examiner for corrective 
action. See 38 C.F.R. § 4.2 (if the 
findings on an examination report are 
incomplete, it is incumbent upon the 
rating board to return the report as 
inadequate for evaluation purposes.). If 
the benefit sought on appeal             
is not granted to the Veteran's 
satisfaction, he must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond. 
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The RO and the 
Veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts. It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary. Where the remand orders of the Board or the 
Courts    are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance. Stegall v. West, 
11 Vet. App. 268, 271 (1998).

While no action is required of the Veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the Veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO,           is necessary for a 
comprehensive and correct adjudication of his claim. 

The Veteran is advised that it is his responsibility to 
report for any scheduled examination and to cooperate in the 
development of the claim. The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2008). In the 
event that the Veteran does not report for the aforementioned 
examination, documentation should be obtained which shows 
that notice scheduling the examination was sent to the last 
known address. It should also be indicated whether any notice 
that was sent was returned as undeliverable.

The Veteran need take no action unless he is notified to do 
so. He has the right to submit any additional evidence and/or 
argument on the matter the Board has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).







 Department of Veterans Affairs


